--------------------------------------------------------------------------------

EXIBHIT 10.2
 
NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE HOLDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.
 
BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).
 
REVOLVING NOTE
 
$1,300,000.00
 
Issuance Date:  as of October 31, 2013
   
Effective Date: as of December 2, 2013
   
Maturity Date: June 2, 2014

 
FOR VALUE RECEIVED, DR. TATTOFF, INC., a Florida corporation (the “Issuing
Borrower”), DRTHC I, LLC, a Delaware limited liability company, and DRTHC II,
LLC, a Delaware limited liability company, whose address is 8500 Wilshire Blvd.,
Suite 105, Beverly Hills, CA 90211 (each of the foregoing, including the Issuing
Borrower, hereinafter sometimes individually referred to as a “Borrower” and all
such entities sometimes hereinafter collectively referred to as “Borrowers”),
jointly, severally and collectively, promise to pay to the order of TCA GLOBAL
CREDIT MASTER FUND, LP (hereinafter, together with any holder hereof, “Lender”),
whose address is 1404 Rodman Street, Hollywood, Florida 33020, on or before June
2, 2014, as such date may be extended from time to time in accordance with the
Credit Agreement (the “Revolving Loan Maturity Date”), the lesser of: (i) ONE
MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($1,300,000.00); or (ii) the
aggregate principal amount of all Revolving Loans outstanding under and pursuant
to that certain Credit Agreement dated as of October 31, 2013, but made
effective as of December 2, 2013, executed by and among Borrowers and Lender, as
amended from time to time (as amended, supplemented or modified from time to
time, the “Credit Agreement”), and made available by Lender to Borrowers at the
maturity or maturities and in the amount or amounts stated on the records of
Lender, together with interest (computed on the actual number of days elapsed on
the basis of a 360 day year) on the aggregate principal amount of all Revolving
Loans outstanding from time to time, as provided in the Credit
Agreement.  Capitalized words and phrases not otherwise defined herein shall
have the meanings assigned thereto in the Credit Agreement.
 

1

 

 

 
This Revolving Note (“Note”) evidences the Revolving Loans incurred by Borrowers
under and pursuant to the Credit Agreement, to which reference is hereby made
for a statement of the terms and conditions under which the Revolving Loan
Maturity Date or any payment hereon may be accelerated, and terms and conditions
upon which the Revolving Loan Maturity Date may be extended.  The holder of this
Note is entitled to all of the benefits and security provided for in the Credit
Agreement and the Security Agreement, of even date herewith, executed by and
between Borrowers and Lender.  All Revolving Loans shall be repaid by Borrowers
on the Revolving Loan Maturity Date, unless payable sooner pursuant to the
provisions of the Credit Agreement.
 
Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to Borrowers.  Each Revolving Loan made by Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of Lender and the principal balance as shown on such books and records,
or any copy thereof certified by an officer of Lender, shall be rebuttably
presumptive evidence of the principal amount owing hereunder.
 
Except for such notices as may be required under the terms of the Credit
Agreement, each Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence.
 
Borrowers shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.
 
This Note shall be governed and construed in accordance with the laws of the
State of Nevada, and shall be binding upon Borrowers and their legal
representatives, successors, and assigns.  Wherever possible, each provision of
the Credit Agreement and this Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of the Credit
Agreement or this Note shall be prohibited by or be invalid under such law, such
provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of the
Credit Agreement or this Note.
 
Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require any Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
grater than the highest rate permissible under applicable law.  By acceptance
hereof, Lender hereby warrants and represents to Borrowers that Lender has no
intention of charging a usurious rate of interest.  Should any interest or other
charges paid by Borrowers, or any parties liable for the payments made pursuant
to this Note, result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof.  Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrowers will not be required to pay further interest in excess of
the amount permitted by applicable law.  All such excess shall be automatically
credited against and in reduction of the outstanding principal balance.  Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrowers, or any party liable for the payments hereunder,
be required to pay interest in excess of the highest rate permissible under
applicable law.
 

2

 

 

 
THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE.  IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS.  THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES.  ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.
 
Conversion of Note.  At any time and from time to time while this Note is
outstanding, but only upon the occurrence and during the continuance of an Event
of Default under the Credit Agreement or any other Loan Documents, this Note may
be, at the sole option of the Lender, convertible into shares of the common
stock, par value $0.0001 per share (the “Common Stock”) of Issuing Borrower, in
accordance with the terms and conditions set forth below.
 
(a)           Voluntary Conversion.  At any time while this Note is outstanding,
but only upon the occurrence and during the continuance of an Event of Default
under the Credit Agreement or any other Loan Documents, the Lender may convert
all or any portion of the outstanding principal, accrued and unpaid interest,
and any other sums due and payable hereunder or under the Credit Agreement (such
total amount, the “Conversion Amount”) into shares of Common Stock of the
Issuing Borrower (the “Conversion Shares”) at a price equal to: (i) the
Conversion Amount (the numerator); divided by (ii) ninety-five percent (95%) of:
(A) the lowest of the daily volume weighted average price (as determined by a
quotation service acceptable to Lender) of the Issuing Borrower’s Common Stock
during the five (5) Business Days immediately prior to the Conversion Date; or
(B) if the Common Stock is not then quoted in a Principal Trading Market, then a
price for the Common Stock to be agreed upon between Lender and the Issuing
Borrower, which price shall be indicated in the conversion notice (in the form
attached hereto as Exhibit “A”, the “Conversion Notice”) (the denominator) (the
“Conversion Price”).  The Lender shall submit a Conversion Notice indicating the
Conversion Amount, the number of Conversion Shares issuable upon such
conversion, and where the Conversion Shares should be delivered.
 
(b)           The Lender’s Conversion Limitations.  The Issuing Borrower shall
not effect any conversion of this Note, and the Lender shall not have the right
to convert any portion of this Note, to the extent that after giving effect to
the conversion set forth on the Conversion Notice submitted by the Lender, the
Lender (together with the Lender’s Affiliates and any Persons acting as a group
together with the Lender or any of the Lender’s Affiliates) would beneficially
own shares of Common Stock in excess of the Beneficial Ownership Limitation (as
defined herein).  To ensure compliance with this restriction, prior to delivery
of any Conversion Notice, the Lender shall have the right to request that the
Issuing Borrower provide to the Lender a written statement of the percentage
ownership of the Issuing Borrower’s Common Stock that would be beneficially
owned by the Lender and its Affiliates in the Issuing Borrower if the Lender
converted such portion of this Note then intended to be converted by
Lender.  The Issuing Borrower shall, within two (2) Business Days of such
request, provide Lender with the requested information in a written statement,
and the Lender shall be entitled to rely on such written statement from the
Issuing Borrower in issuing its Conversion Notice and ensuring that its
ownership of the Issuing Borrower’s Common Stock is not in excess of the
Beneficial Ownership Limitation.  The restriction described in this Section may
be waived by Lender, in whole or in part, upon notice from the Lender to the
Issuing Borrower to increase such percentage.
 

3

 

 

 
For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note.  The limitations contained in this Section shall apply to a successor
holder of this Note.  For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.
 
(c)           Mechanics of Conversion.  The conversion of this Note shall be
conducted in the following manner:
 
(1)           To convert this Note into shares of Common Stock on any date set
forth in the Conversion Notice by the Lender (the “Conversion Date”), the Lender
shall transmit by facsimile or electronic mail (or otherwise deliver) a copy of
the fully executed Conversion Notice to the Issuing Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Issuing Borrower’s transfer agent).
 
(2)           Borrower’s Response.  Upon receipt by the Issuing Borrower of a
copy of a Conversion Notice, the Issuing Borrower shall as soon as practicable,
but in no event later than two (2) Business Days after receipt of such
Conversion Notice, send, via facsimile or electronic mail (or otherwise deliver)
a confirmation of receipt of such Conversion Notice (the “Conversion
Confirmation”) to the Lender indicating that the Issuing Borrower will process
such Conversion Notice in accordance with the terms herein. In the event the
Issuing Borrower fails to issue its Conversion Confirmation within said two (2)
Business Day time period, the Lender shall have the absolute and irrevocable
right and authority to deliver the fully executed Conversion Notice to the
Issuing Borrower’s transfer agent, and pursuant to the terms of the Credit
Agreement, the Issuing Borrower’s transfer agent shall issue the applicable
Conversion Shares to Lender as hereby provided.  Within five (5) Business Days
after the date of the Conversion Confirmation (or the date of the Conversion
Notice, if the Issuing Borrower fails to issue the Conversion Confirmation),
provided that the Issuing Borrower’s transfer agent is participating in the
Depository Trust Borrower (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, the Issuing Borrower shall cause the transfer agent to (or, if for any
reason the Issuing Borrower fails to instruct or cause its transfer agent to so
act, then pursuant to the Credit Agreement, the Lender may request and require
the Issuing Borrower’s transfer agent to) electronically transmit the applicable
Conversion Shares to which the Lender shall be entitled by crediting the account
of the Lender’s prime broker with DTC through its Deposit Withdrawal Agent
Commission (“DWAC”) system, and provide proof satisfactory to the Lender of such
delivery.  In the event that the Issuing Borrower’s transfer agent is not
participating in the DTC FAST program and is not otherwise DWAC eligible, within
five (5) Business Days after the date of the Conversion Confirmation (or the
date of the Conversion Notice, if the Issuing Borrower fails to issue the
Conversion Confirmation), the Issuing Borrower shall instruct and cause its
transfer agent to (or, if for any reason the Issuing Borrower fails to instruct
or cause its transfer agent to so act, then pursuant to the Credit Agreement,
the Lender may request and require the Issuing Borrower’s transfer agent to)
issue and surrender to a nationally recognized overnight courier for delivery to
the address specified in the Conversion Notice, a certificate, registered in the
name of the Lender, or its designees, for the number of Conversion Shares to
which the Lender shall be entitled.  To effect conversions hereunder, the Lender
shall not be required to physically surrender this Note to the Issuing Borrower
unless the entire principal amount of this Note, plus all accrued and unpaid
interest thereon, has been so converted. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note in an amount
equal to the applicable Conversion Amount.  The Lender and the Issuing Borrower
shall maintain records showing the principal amount(s) converted and the date of
such conversion(s).  The Lender, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.
 

4

 

 

 
(3)           Record Lender.  The Person(s) entitled to receive the shares of
Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder(s) of such shares of Common Stock as of the
Conversion Date.
 
(4)           Failure to Deliver Certificates. If in the case of any Conversion
Notice, the certificate or certificates are not delivered to or as directed by
the Lender by the date required hereby, the Lender shall be entitled to elect by
written notice to the Issuing Borrower at any time on or before its receipt of
such certificate or certificates, to rescind such Conversion Notice, in which
event the Issuing Borrower shall promptly return to the Lender any original Note
delivered to the Issuing Borrower and the Lender shall promptly return to the
Issuing Borrower the Common Stock certificates representing the principal amount
of this Note unsuccessfully tendered for conversion to the Issuing Borrower.
 
(5)           Obligation Absolute; Partial Liquidated Damages. The Issuing
Borrower’s obligations to issue and deliver the Conversion Shares upon
conversion of this Note in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Lender to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or entity or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Lender or any other person or entity of any
obligation to the Issuing Borrower or any violation or alleged violation of law
by the Lender or any other person or entity, and irrespective of any other
circumstance which might otherwise limit such obligation of the Issuing Borrower
to the Lender in connection with the issuance of such Conversion Shares;
provided, however, that such delivery shall not operate as a waiver by the
Issuing Borrower of any such action the Issuing Borrower may have against the
Lender. In the event the Lender of this Note shall elect to convert any or all
of the outstanding principal amount hereof and accrued but unpaid interest
thereon in accordance with the terms of this Note, the Issuing Borrower may not
refuse conversion based on any claim that the Lender or anyone associated or
affiliated with the Lender has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Lender,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and the Issuing Borrower posts a surety bond for the
benefit of the Lender in the amount of 150% of the outstanding principal amount
of this Note, which is subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the underlying dispute
and the proceeds of which shall be payable to such Lender to the extent it
obtains judgment. In the absence of such injunction, the Issuing Borrower shall
issue Conversion Shares upon a properly noticed conversion. If the Issuing
Borrower fails for any reason to deliver to the Lender such certificate or
certificates representing Conversion Shares pursuant to timing and delivery
requirements of this Note, the Issuing Borrower shall pay to such Lender, in
cash, as liquidated damages and not as a penalty, for each $1,000 of principal
amount being converted, $1.00 per day for each day after the date by which such
certificates should have been delivered until such certificates are
delivered.  Nothing herein shall limit a Lender’s right to pursue actual damages
or declare an Event of Default pursuant to the Credit Agreement, this Note or
any agreement securing the indebtedness under this Note for the Issuing
Borrower’s failure to deliver Conversion Shares within the period specified
herein and such Lender shall have the right to pursue all remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Lender from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.  Nothing herein shall prevent the
Lender from having the Conversion Shares issued directly by the Issuing
Borrower’s transfer agent in accordance with the Credit Agreement, in the event
for any reason the Issuing Borrower fails to issue or deliver, or cause its
transfer agent to issue and deliver, the Conversion Shares to the Lender upon
exercise of Lender’s conversion rights hereunder.
 

5

 

 

 
(6)           Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Lender hereof for any documentary stamp or similar taxes, or any other issuance
or transfer fees of any nature or kind that may be payable in respect of the
issue or delivery of such certificates, any such taxes or fees, if payable, to
be paid by the Issuing Borrower.
 
(d)           Make-Whole Rights.  Upon liquidation by the Holder of Conversion
Shares issued pursuant to a Conversion Notice, provided that the Holder realizes
a net amount from such liquidation equal to less than the Conversion Amount
specified in the relevant Conversion Notice (such net realized amount, the
“Realized Amount”), the Issuing Borrower shall issue to the Holder additional
shares of the Issuing Borrower’s Common Stock equal to: (i) the Conversion
Amount specified in the relevant Conversion Notice; minus (ii) the Realized
Amount, as evidenced by a reconciliation statement from the Holder (a “Sale
Reconciliation”) showing the Realized Amount from the sale of the Conversion
Shares; divided by (iii) the average volume weighted average price of the
Issuing Borrower’s Common Stock during the five (5) Business Days immediately
prior to the date upon which the Holder delivers notice (the “Make-Whole
Notice”) to the Issuing Borrower that such additional shares are requested by
the Holder (the “Make-Whole Stock Price”) (such number of additional shares to
be issued, the “Make-Whole Shares”).  Upon receiving the Make-Whole Notice and
Sale Reconciliation evidencing the number of Make-Whole Shares requested, the
Issuing Borrower shall instruct its transfer agent to issue certificates
representing the Make-Whole Shares, which Make whole Shares shall be issued and
delivered in the same manner and within the same time frames as set forth in
Subsection (c)(2) above.  Subsections (c)(3), (c)(4), (c)(5) and (c)(6) above
shall be applicable to the issuance of the Make-Whole Shares.  The Make-Whole
Shares, when issued, shall be deemed to be validly issued, fully paid, and
non-assessable shares of the Issuing Borrower’s Common Stock.  Following the
sale of the Make-Whole Shares by the Holder: (i) in the event that the Holder
receives net proceeds from such sale which, when added to the Realized Amount
from the prior relevant Conversion Notice, is less than the Conversion Amount
specified in the relevant Conversion Notice, the Holder shall deliver an
additional Make-Whole Notice to the Issuing Borrower following the procedures
provided previously in this paragraph, and such procedures and the delivery of
Make-Whole Notices shall continue until the Conversion Amount has been fully
satisfied; (ii) in the event that the Holder received net proceeds from the sale
of Make-Whole Shares in excess of the Conversion Amount specified in the
relevant Conversion Notice, such excess amount shall be applied to satisfy any
and all amounts owed hereunder in excess of the Conversion Amount specified in
the relevant Conversion Notice.
 

6

 

 

 
(e)           Adjustments to Conversion Price.  The adjustments set forth in
Sections (e)(1) and (e)(2) below shall be applicable only to the extent the
price of the Common Stock (whether as quoted by a quotation service acceptable
to Lender, or as agreed upon between Lender and Borrower) does not already
reflect an adjustment for any of such events.
 
(1)           Stock Dividends and Stock Splits.  If the Issuing Borrower, at any
time while this Note is outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
outstanding shares of Common Stock, (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues, in the event of a reclassification of shares of Common
Stock, any shares of capital stock of the Issuing Borrower, then the Conversion
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock (excluding any treasury shares of the Issuing
Borrower) outstanding immediately before such event, and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event.  Any adjustment made pursuant to this Section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination, or re-classification.
 
(2)           Fundamental Transaction. If, at any time while this Note is
outstanding: (i) the Issuing Borrower effects any merger or consolidation of the
Issuing Borrower with or into another Person, (ii) the Issuing Borrower effects
any sale of all or substantially all of its assets in one transaction or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Issuing Borrower or another Person) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property, or (iv) the Issuing Borrower effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then upon any subsequent conversion of this Note, the Lender shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one (1) share of Common Stock (the “Alternate
Consideration”).  For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Issuing Borrower shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Lender shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Issuing Borrower or surviving
entity in such Fundamental Transaction shall issue to the Lender a new note
consistent with the foregoing provisions and evidencing the Lender’s right to
convert such note into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section and insuring that this Note (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction.
 

7

 

 

 
(3)           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Note, the Issuing Borrower shall
promptly deliver to Lender a notice setting forth the Conversion Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
(4)           Notice to Allow Conversion by Lender.  If: (A) the Issuing
Borrower shall declare a dividend (or any other distribution in whatever form)
on the Common Stock, (B) the Issuing Borrower shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Issuing Borrower shall authorize the granting to all holders of the Common Stock
of rights or warrants to subscribe for or purchase any shares of capital stock
of any class or of any rights, (D) the approval of any stockholders of the
Issuing Borrower shall be required in connection with any reclassification of
the Common Stock, any consolidation or merger to which the Issuing Borrower is a
party, any sale or transfer of all or substantially all of the assets of the
Issuing Borrower, of any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property, or (E) the Issuing Borrower
shall authorize the voluntary or involuntary dissolution, liquidation or winding
up of the affairs of the Issuing Borrower, then, in each case, the Issuing
Borrower shall cause to be filed at each office or agency maintained for the
purpose of conversion of this Note, and shall cause to be delivered to the
Lender at its last address as it shall appear upon the Issuing Borrower’s
records, at least twenty (20) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating: (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined, or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice.  The
Lender is entitled to convert this Note during the 10-day period commencing on
the date of such notice through the effective date of the event triggering such
notice.
 

8

 

 

 
The liability of all Borrowers hereunder shall be joint and several.
 
[SIGNATURE PAGE FOLLOWS]
 

9

 

 

 
IN WITNESS WHEREOF, the Borrowers have executed this Note as of the date set
forth above.
 
BORROWERS:

             DR. TATTOFF, INC.,  
DRTHC I, LLC,
   a Florida corporation  
a Delaware limited liability company
               By:  /s/ Harry Zimmerman   By:   /s/ Harry Zimmerman    Name:
Harry Zimmerman   Name:  Harry Zimmerman    Title:  EVP - COO   Title: EVP - COO
 

 

 DRTHC II, LLC,    a Delaware limited liability company          By: /s/ Harry
Zimmerman    Name: Harry Zimmerman    Title:   EVP - COO        

   

10

 

 


EXHIBIT “A”
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal and/or interest under the
Revolving Note (the “Note”) of DR. TATTOFF, INC., a Florida corporation (the
“Issuing Borrower”), DRTHC I, LLC, a Delaware limited liability company, and
DRTHC II, LLC, a Delaware limited liability company, into shares of common
stock, par value $0.0001 per share (the “Common Shares”), of the Issuing
Borrower in accordance with the conditions of the Note, as of the date written
below.  
 
Based solely on information provided by the Issuing Borrower to Holder, the
undersigned represents and warrants to the Issuing Borrower that its ownership
of the Common Shares does not exceed the Beneficial Ownership Limitation
determined in accordance with Section 13(d) of the Exchange Act of 1934, as
amended, as specified under the Note.

       Conversion calculations      Effective Date of Conversion:         
 Principal Amount and/or Interest to be Converted:       Number of Common Shares
to be Issued:      

 

        [HOLDER]          
 
By:      
 
Name:
 
     
 
Title:
       
 
Address: 
       
 
 
     
 
 
         

 

11

 